Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Remarks
	This Office Action is in response to applicant’s amendment filed on August 2, 2022, and the previous after-final response filed on July 18, 2022, which has also been entered under the RCE. Claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments to claim 9, as shown in the August 2, 2022 amendment, have overcome the previous § 101 signal per se rejection of claims 9-18. The Examiner recognizes that claim 9 has been amended to recite “a computer-readable storage medium” and that paragraph 103 of the specification contains a disavowal specifying that this term that excludes signals per se.
Applicant’s amendments have overcome the previous § 103 rejections. However, upon further consideration, a new ground of rejection has made as set forth below. Applicant’s arguments directed to the previous § 103 rejections have been fully considered but are moot under the new ground of rejection. 
In the new ground of rejection, Schkufza (rather than Le) is cited as the primary reference for teaching the basic technique of stochastic optimization of a program using Markov chain Monte Carlo. Schkufza’s techniques includes synthesizing an operation with random operands, similar to the “synthesized operation” of the instant claim except for the quantum computing features. Applicant’s arguments briefly noted that Schkufza does not disclose elements related to quantum computing (applicant’s after-final response, page 10). However, new secondary reference Del Duce (see citation below) has been cited to teach random mutations of a quantum program. Please see the rejections below for details.

Claim Objections
Claim 1, 9, and 19 are objected to because of the following informalities:  
Claim 1, line 7, includes a strikethrough for “a”. This appears to be leftover mark-up from the July 18, 2022 after-final amendment. The leftover mark-up should be removed.
In claims 1, 9, and 19, the term “in the set of operations” in the phrase “inserting, into the set of operations, a synthesized operation in the set of operations, the synthesized operation comprising…” is redundant because the claim already recites “into the set of operations.” In order to improve form, the Examiner suggests this phrase be amended to “inserting, into the set of operations, a synthesized operation 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitation “the one or more storage medium” in the preamble part of the claim lacks antecedent basis, since the relevant preceding term was amended to “a computer-readable storage medium” (without the term “one or more”). Therefore, the limitation “the one or more storage medium” is indefinite. For purposes of examination, this limitation has been interpreted to be “the computer-readable storage medium.” This part of the rejection can be overcome by amending the above limitation in such a manner.
In claim 19, the limitation “the one or more storage medium” in the preamble part of the claim lacks antecedent basis, since the relevant preceding term was amended to “a computer-readable storage medium” (without the term “one or more”). Therefore, the limitation “the one or more storage medium” is indefinite. For purposes of examination, the entire expression of “on at least one of the one or more storage medium” has been interpreted to be “on at least the computer-readable storage medium.” This part of the rejection can be overcome by amending the above expression in such a manner.
Claims dependent from one or more of the above discussed claims are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Therefore, the above grounds for rejection given to claims 9 and 19 also apply to the remaining dependent claims 10-18 and 20.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 9, and 19, the limitation of “selected using a pseudo-random number generator” lacks written description support and is therefore considered to be new matter. Applicant’s remarks (page 8 of the July 18, 2022 after-final response) state that the entire limitation of “wherein the transformation comprises inserting…are selected using a pseudo random number generator” is supported by paragraph [0038] of the specification.
Paragraph [0038] of the specification teaches “an operation synthesized by randomly choosing a type of gate and the qubits the gate operates on,” but does not teach the specific use of “pseudo-random number generator” for the random selection. This limitation does not appear to be described in any other part of the specification. As stated in MPEP § 2163(I)(B), “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement.” 
Furthermore, the specification’s disclosure of using random selection in generic does not support a claim to a specific manner of random selection, since “an adequate description of a genus may not support claims to a subgenus or species within the genus” (MPEP § 2163(I)(B)). The use of “a pseudo-random number generator” is regarded as the use of specific software functionality that is in addition to the general concept of random selection. Moreover, “a pseudo-random number generator” is not inherently disclosed by applicant’s disclosure because use of a pseudo-random number generator is not necessarily the only method for randomized selection. 
To overcome the rejection, applicant could amend the above limitation to “selected randomly.”
Claims dependent from one or more of the above discussed claims are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Therefore, the above grounds for rejection given to claims 1, 9, and 19 also apply to the remaining dependent claims 2-8, 10-18, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Schkufza et al., “Stochastic Superoptimization,” ASPLOS’13, March 16–20, 2013, Houston, Texas, USA (“Schkufza”) in view of Del Duce et al., “Design and optimisation of quantum logic circuits for a three-qubit Deutsch-Jozsa algorithm implemented with optically-controlled, solid-state quantum logic gates,” arXiv:0910.1673 [quant-ph] 9 Oct 2009 (“Del Duce”), Murray, “Driving Markov chain Monte Carlo with a
dependent random stream,” arXiv:1204.3187v1 [stat.CO] 14 Apr 2012 (“Murray”), Le et al., “Finding Deep Compiler Bugs via Guided Stochastic Program Mutation,” OOPSLA’15, October 25–30, 2015, Pittsburgh, PA, USA (“Le”), and Chang et al., “An Adaptive Sampling Algorithm for Solving Markov Decision Processes,” Operations Research , Jan. - Feb., 2005, Vol. 53, No. 1 (Jan. - Feb., 2005), pp. 126-139 (“Chang”).
As to claim 1, Schkufza teaches a method comprising:
iterating, until reaching an iteration limit, actions comprising: [§ 3.2, paragraph 3: “If the proposal is accepted, R* becomes the current rewrite. Otherwise another proposal based on R is generated. The algorithm iterates until its computational budget is exhausted, and so long as the proposals are ergodic.” Here, the condition of “computational budget is exhausted” or the reaching of another condition that results in termination, constitutes “reaching an iteration limit.”]
generating, from a […] program using a processor and a memory, [Abstract: “a Markov Chain Monte Carlo sampler is used to rapidly explore the space of all possible programs to find one that is an optimization of a given target program… our prototype implementation, STOKE, is able to produce programs.” That is, the cited reference teaches the optimization of a “target program,” analogous to a “program.” With respect to the limitation of “using a processor and a memory,” see, e.g., § 5, which teaches the use of threads of a computer: “multiple threads perform optimization on both the target and those rewrites. Finally, the set of rewrites with a final cost that is within 20% of the minimum result are re-ranked based on actual runtime, and the best result is returned to the user.” Therefore, the limitations of a processor and memory are implicitly disclosed.] a first mutant, the first mutant comprising a transformation of the […] program, [§ 3.2 (“MCMC Sampling”), paragraph 3: “The basic idea is simple. The algorithm maintains a current rewrite R and proposes a modified rewrite R* as the next step in the chain. The proposal R* is either accepted or rejected. If the proposal is accepted, R* becomes the current rewrite. Otherwise another proposal based on R is generated. The algorithm iterates…” That is, the “modified rewrite R*” constitutes a “first mutant,” since it is a proposed rewrite (mutation) of the current program R. With respect to “transformation,” § 4.3 teaches four types of modifications, including: “Instruction. With probability pi, an instruction is selected at random and replaced either by an unconstrained random instruction or the UNUSED token. A random instruction is constructed by first selecting an opcode at random and then choosing random operands of the appropriate types. The UNUSED token is proposed with probability pu.” (§ 4.3, paragraph 5).], wherein the […] program comprises a set of operations […] [The “program” in the reference is a computer program. Thus, it comprises a set of operations. For example, see § 4.3, which four types of modifications to “operations” of the program: “Opcode. With probability pc, an instruction is selected at random, and its opcode is replaced by a random opcode…”; “Operand. With probability po, an instruction is selected at random and one of its operands is replaced by a random operand drawn from an equivalence class of operands with equivalent types to the old operand…”; “Swap. With probability ps, two lines of code are selected at random and interchanged…”; and “Instruction. With probability pi, an instruction is selected at random and replaced either by an unconstrained random instruction or the UNUSED token…” The underlined phrases above constitutes operations in the set of operations of the program.], wherein the transformation comprises inserting, into the set of operations, a synthesized operation in the set of operations, the synthesized operation comprising an instance of a […] (operation type) and at least one […] (operand) on which the instance operates, wherein an insertion point, the […] (operation type), and the at least one […] (operand) of the synthesized operation are selected […] (randomly); [§ 4.3, paragraph 5: “Instruction. With probability pi, an instruction is selected at random and replaced either by an unconstrained random instruction or the UNUSED token. A random instruction is constructed by first selecting an opcode at random and then choosing random operands of the appropriate types. The UNUSED token is proposed with probability pu.” Thus, this part of the reference teaches a random opcode (operation type) and a random operand. Note that a random “insertion point” is taught because the operation described here is replacing a randomly selected instruction with a random instruction. Thus, the new random instruction is considered to be inserted at the location of the randomly selected original instruction.]
computing a quality score, [§ 3.1 (“Cost Function”) teaches a quality score in the form the cost function                         
                            c
                            (
                            R
                            ;
                            T
                            )
                        
                     as defined in equation (2), and described in § 3.1: At the highest level, a cost function should include both a correctness term eq(·) and a performance term, perf(·). An optimization, R’, is any rewrite for which the cost function obtains a minimum value and the correctness term is zero.”] a correctness distance [§ 3.1, paragraphs 1-2: “The transformation correctness term, eq(·), measures the similarity of two functions. § 4.1 (“Transformation Correctness”), paragraph 3: “For a given input, we use the number of bits difference in live outputs (i.e., the Hamming distance) to measure correctness.”], and a probability of acceptance corresponding to the first mutant; [§ 3.2 paragraphs 4-5: “This global property depends on the local acceptance criteria of a proposal R → R*, which is governed by the Metropolis-Hastings acceptance probability, where q(R*|R) is the proposal distribution from which a new rewrite R∗ is sampled given the current rewrite, R… In the event that the proposal distributions are symmetric…the acceptance probability can be reduced to the much simpler Metropolis ratio, which can be computed directly from c(·).” That is, Equation 6 specifies the acceptance probability.]
replacing […] an acceptance threshold, the […] program with the first mutant; [§ 3.2 (“MCMC Sampling”), paragraph 3: “The basic idea is simple. The algorithm maintains a current rewrite R and proposes a modified rewrite R* as the next step in the chain. The proposal R* is either accepted or rejected. If the proposal is accepted, R* becomes the current rewrite.” The step of “R* becomes the current rewrite” means that the mutant replaces the original program. The “acceptance threshold” is described in § 3.2, last paragraph “The important properties of the acceptance criteria are the following: If R* is better (has a higher probability/lower cost) than R, the proposal is always accepted. If R* is worse (has a lower probability/higher cost) than R, the proposal may still be accepted with a probability that decreases as a function of the ratio in value between R* and R.”] and
storing, upon determining that the quality score […] (satisfies) a storage threshold [As noted above, § 3.1 (“Cost Function”) teaches a quality score in the form the cost function                         
                            c
                            (
                            R
                            ;
                            T
                            )
                        
                     as defined in equation (2). Furthermore, satisfaction of a “storage threshold” is described in: § 4.5, paragraph 2: “the maximum cost rewrite c(·) that the algorithm will accept” as shown in expression (14). As shown in expression (14), the condition is that the cost rewrite                         
                            c
                            (
                            
                                
                                    R
                                
                                
                                    *
                                
                            
                            ;
                            T
                            ,
                            τ
                            )
                        
                     is less than the threshold                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                    ,
                                    τ
                                
                            
                            -
                            
                                
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                                
                                    β
                                
                            
                        
                    . See § 4.5, paragraph 3: “Because the computation of eq (·) is based on the iterative evaluation of testcases, it is only necessary to do so for as long as the running sum does not exceed this upper bound. Once it does, we know that the proposal is guaranteed to be rejected, and no further computation is necessary.”] and that the correctness distance is zero, [§ 3.1, paragraphs 1-2: “An optimization, R, is any rewrite for which the cost function obtains a minimum value and the correctness term is zero… The transformation correctness term, eq(·), measures the similarity of two functions. The term is zero if and only if the two functions are equal.” As described in § 4.1 discussed above, the correctness term eq is computed as a distance, particularly as a “Hamming distance.” Note that the condition of the correctness term being zero is shown in Equation (3) in § 3.1] the first mutant. [With respect to the limitation of “storing…the first mutant,” storage of the mutant is taught by the update process described in § 3.2 (“MCMC Sampling”), paragraph 3: “The basic idea is simple. The algorithm maintains a current rewrite R and proposes a modified rewrite R* as the next step in the chain. The proposal R* is either accepted or rejected. If the proposal is accepted, R* becomes the current rewrite.” By replacing the original with the proposal, the proposal is considered to be “stored” in some capacity.]
Schkufza does not explicitly teach the following:
(1)	The limitation that the program is a “quantum program,” with “each operation in the set of operations specifying at least one gate operating on at least one qubit,” and the related limitations that the synthesizes operation comprises an instance of a “gate type” and “at least one qubit” (rather than merely an operation (e.g., opcode) type and a operand); 
(2)	The limitation that the insertion point, gate type, and the at least one qubit of the synthesized operation are selected randomly specifically “using a pseudo-random number generator”;
(3)	The condition of “upon determining that the probability of acceptance exceeds an acceptance threshold” for replacing the program with the mutant [Examiner’s Note: Schkufza teaches the general concept of this limitation at § 3.2, paragraph 5: “The important properties of the acceptance criteria are the following: If R* is better (has a higher probability/lower cost) than R, the proposal is always accepted. If R* is worse (has a lower probability/higher cost) than R, the proposal may still be accepted with a probability that decreases as a function of the ratio in value between R* and R*.” However, Schkufza does not explicitly formulate its process of utilizing the acceptance value to include comparison of the probability with a threshold.]  
(4)	The condition of “upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero” (i.e., Schkufza does not teach the relationship of “exceed”). 
Del Duce, in an analogous art, teaches limitations (1) listed above. Del Duce generally pertains to “design and optimization of quantum logic circuits” (see title), and is therefore in the same field of endeavor as the claimed invention, namely quantum computing. In general, Del Duce teaches optimization by mutation of quantum circuit configurations (programs). See, e.g., page 6, item 2: “The next generation is created by crossover and mutation of the selected parents. In crossover, a new circuit is built by connecting two random fractions of circuits corresponding to two parents while mutation perturbs the circuit represented by a parent by, typically, inserting a random gate, deleting a random gate or perturbing an existing gate, as will be described later in more detail.”
In particular, Del Duce teaches a “quantum program,” where “each operation in the set of operations specifying at least one gate operating on at least one qubit,” [Abstract: “We analyse the design and optimisation of quantum logic circuits suitable for the experimental demonstration of a three-qubit quantum computation prototype based on optically-controlled, solid-state quantum logic gates. In these gates, the interaction between two qubits carried by the electron-spin of donors is mediated by the optical excitation of a control particle placed in their proximity…. we develop circuits for the refined Deutsch-Jozsa algorithm investigating different strategies for obtaining short total computational times.” With respect to the limitation of “program,” Del Duce teaches an algorithm (specifically the Deutsch-Jozsa algorithm) that runs on a quantum computer and is to be optimized. Therefore, Del Duce teaches a “quantum program,” noting that the instant claim does not require the program to be in any particular form.] Del Duce further teaches synthesizing an operation that comprises a randomly selected instance of a “gate type” and a randomly selected “at least one qubit” [In general, a “qubit” is analogous to the “operand” described in Schkufza, while a gate is analogous to an “opcode” or operation, since the qubit is the operand that a gate operates on. See Del Duce, page 3, bottom paragraph: “a variety of different entangling gates can be produced… any two qubit gate U can be described mathematically by the expression.” Furthermore, a mutation with a gate type and a qubit is taught in page 7, 3rd full paragraph: “When performing mutation on a circuit we consider 4 different functions. At each mutation process, a random number generator is used to select which out of the possible functions will be implemented. The four functions are: removal of a random gate, insertion of a random gate, exchange of a random gate in the circuit with a random gate from the available set and perturbation of a random gate. In the latter case, in case of two-qubit gates, we randomly change the qubits on which the selected gate is operating.” Note that in the case of a random gate, the qubits would likely be random.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schkufza with the teachings of Del Duce by modifying the method of Schkufza such that program being optimized is a “quantum program,” where “each operation in the set of operations specifying at least one gate operating on at least one qubit,” and such that synthesized operation comprises an instance of a “gate type” and “at least one qubit” on which the instance operates (so as to result in the limitations of “the synthesized operation comprising an instance of a gate type and at least one qubit on which the instance operates, wherein an insertion point, the gate type, and the at least one qubit of the synthesized operation are selected [randomly]”). The motivation would have been to optimize a quantum program that runs on a quantum computer, as suggested by Del Duce, § 1. Paragraph 3: “we contribute to this task by reporting on the design and optimisation of quantum logic circuits.” It is also noted that since a quantum program as defined in the claim is known in the art, has known functionality, and is capable of being randomly mutated as discussed above, the combination of prior art elements as set forth above would have yielded no more than predictable results.   
The thus-far combination of references does not teach the remaining limitations (2) through (5) listed above. In regards to limitation (2) (i.e., the limitation that the insertion point, gate type, and the at least one qubit of the synthesized operation are selected randomly specifically “using a pseudo-random number generator”), while both Schkufza and Del Duce teach the construction of a random operation, and Del Duce further teaches the use of a “random number generator” for the selection of the mutation function, they do not explicitly teach the entire limitation at issue, including “pseudo-random.”
Murray, in an analogous art, teaches limitation (2) listed above, i.e., making random selections “using a pseudo-random number generator.” Murray is directed to a method of “driving Markov chain Monte Carlo” (see title). Since Murray concerns MCMC techniques, it is at least reasonably pertinent to the problems of MCMC-based optimization.  
In particular, Murray teaches making random selections “using a pseudo-random number generator.” [§ 1, paragraph 2: “Usually Markov chains are simulated with deterministic computer code that makes choices based on an independent stream of random variates, often drawn from Uniform[0, 1]. In practice, most implementations use pseudo-random numbers as a proxy for ‘real’ random numbers.” § 2, paragraph 1: “A common view is that many pseudo-random number generators are good enough for many purposes.” Therefore, Murray teaches that a pseudo-random number generator is a common and suitable method for making random selections, particularly in the MCMC context.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schkufza and Del Duce with the teachings of Murray by modifying the Schkufza (as modified by Del Duce) such that the insertion point, the gate type, and the at least one qubit of the synthesized operation are selected “using a pseudo-random number generator.” The motivation would have been to utilize a common and suitable method for making random selections, as suggested by Murray (see parts quoted above).
Le, in an analogous art, teaches limitation (3) listed above, i.e., the condition of “upon determining that the probability of acceptance exceeds an acceptance threshold” for replacing the program with the mutant. Le generally teaches an method of “guided stochastic program mutation” (see title), based on the MCMC method used in Schkufza et al. (see page 397, right column, 3rd paragraph). Since Le concerns stochastic program optimization, it is at least reasonably pertinent to the problems of MCMC-based optimization. In general, a mutant that is a randomly-generated transformation of a program (see § 4.2, Algorithm 1, line 5 “Q* := Mutate(Q,I)” where Q* corresponds to a first mutant), and acceptance of the mutant is based on a computed probability of acceptance (see § 4.2, paragraph 3: “the probability to accept the proposal Q → Q∗ is given below… A(Q → Q∗; P).” That is, A(Q → Q∗; P), defined in expression (4), is the probability to accept the proposal.).
In particular, Le teaches the condition, for replacing the program with the mutant, of “upon determining that the probability of acceptance exceeds an acceptance threshold” [§ 4.2, Algorithm 1, line 9: “if Rand(0,1) < A(Q → Q∗; P)”. That is, when the probability of acceptance “A(Q → Q∗; P)” exceeds the acceptance threshold “Rand(0,1)” the “if” statement is evaluated to be true, thereby resulting in “Q := Q* /* move to new state */”. Note that the operation of “Q := Q*” is the replacement of the original program with the mutant. That is, the sampled threshold Rand(0,1) is used to determine whether a particular instance of a mutant should be accepted to replace the base program in accordance with the computed probability.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schkufza, Del Duce, and Murray with the teachings of Le by implementing the condition for replacing the program with the mutant in the form of “upon determining that the probability of acceptance exceeds an acceptance threshold,” as taught by Le. The motivation would have been to use a known and suitable manner of implementing the computed probability of acceptance to determine whether a particular instance of a mutant should be accepted to replace the base program in accordance with the computed probability, as suggested by Le (Algorithm 1, line 9: “if Rand(0,1) < A(Q → Q∗; P)” resulting in “Q := Q* /* move to new state */” when true).
The thus-far combination of references does not teach the remaining limitation that the quality score is determined to “exceed” the storage threshold. While the method of Schkufza uses compares a quality score to a threshold, the quality score is in the form of a cost function for which lower is better rather than a reward/utility function for which higher is better. Therefore, the condition in Schkufza is “less than” rather than “exceed.”
Chang, in an analogous art, suggests the above limitation. Chang teaches sampling algorithms for optimization using Markov decision processes (see title and abstract). Therefore, Chang is in the field of stochastic models and is also reasonably pertinent to the problems of the present invention.
In particular, Chang suggests modifying the relationship between the quality score to and the “storage threshold” from “less than” to “exceed” [Page 137, first full paragraph: “a slight modification is required for this example because it is a minimization problem, whereas AMS was written for a maximization problem. Conceptually, the most straightforward way would be to just take the reward as the negative of the cost function.” Note that use of a reward function, defined as a negative of a cost function, as a quality score would result in the instant limitation because instead of a maximum cost, there would be a minimum reward.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schkufza, Del Duce, Murray, and Le with the teachings of Chang by using a quality score that is a negative of the cost function, so as to result in the condition of “upon determining that the quality score exceeds a storage threshold.” The motivation would have been to reformulate the cost function of a cost minimization problem as a reward function, as suggested by Chang (page 137, first full paragraph, parts cited above). Moreover, the replacement of a cost function with its negative is a simple substitution of one known element (a function) for another (a negative of the function) to obtain predictable results, because the results are predictable. 

As to claim 2, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the method of claim 1, further comprising:
computing the quality score using an inverse proportionality function [Chang, page 137, first full paragraph: “a slight modification is required for this example because it is a minimization problem, whereas AMS was written for a maximization problem. Conceptually, the most straightforward way would be to just take the reward as the negative of the cost function.” That is, the inverse proportionality function is multiplication by -1.] on an overall cost. [Schkufza, § 3.1 (“Cost Function”) teaches cost function c as discussed in the rejection of claim 1, above].

As to claim 3, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the method of claim 2, wherein:
cost_diff comprises the overall cost corresponding to the mutant minus the overall cost corresponding to the original program; [Schkufza, § 3.2, Equation 6 teaches that                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    . Furthermore, Equation 4 teaches that                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Therefore, by incorporating the definition for p in Equation 4 into the term                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                        
                    , it follows that                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            Z
                                        
                                    
                                    
                                        
                                            exp
                                        
                                        ⁡
                                        
                                            
                                                
                                                    -
                                                    β
                                                    ⋅
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            Z
                                        
                                    
                                    
                                        
                                            exp
                                        
                                        ⁡
                                        
                                            
                                                
                                                    -
                                                    β
                                                    ⋅
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Here,                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the “cost_diff” which comprises the overall cost of the mutant                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                        
                     minus the overall cost corresponding to the original program                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    . The Examiner notes that the notation of “                        
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” in Equation 6 of Schkufza is nonetheless understood to be referring to a difference in cost in the manner noted above. This understanding is supported and evidenced by, e.g., Le, wherein the derivation of Equation 4 uses Equation 6 of Schkufza (as Equation 3 in Le) to derive a difference value.]  
the probability of acceptance is one when cost_diff is a negative number; [Schkufza, § 3.2, Equation 5:                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            α
                        
                     is the “acceptance probability” (§ 3.2, paragraph 3-4). The above expression is equal to                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            -
                                                            β
                                                            
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    R
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                    -
                                                                    c
                                                                    
                                                                        
                                                                            R
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     as noted above. Since the acceptance probability is a minimum of 1 and an exponential function, when the cost difference                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is negative, then the expression inside the “exp” function is a positive value and, based on the properties of the exponential function,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     is greater than 1. Therefore, the minimum function “min” in this case resolves to 1.] and
the probability of acceptance is e^(-beta*cost_diff) when cost_diff is a positive number, wherein beta comprises a tunable parameter. [In the expression                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            -
                                                            β
                                                            
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    R
                                                                                
                                                                                
                                                                                    *
                                                                                
                                                                            
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                    -
                                                                    c
                                                                    
                                                                        
                                                                            R
                                                                            ;
                                                                            T
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     noted above, when                         
                            
                                
                                    c
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                        
                     is positive, then, based on the properties of the exponential function,                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    -
                                    β
                                    (
                                    ⋅
                                    )
                                
                            
                        
                     is less than 1, in which case the minimum function “min” resolves to the exponential function. Furthermore, § 3.2, paragraph 2 teaches that “β is a constant,” therefore teaching that it is a “tunable parameter.”]

As to claim 4, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the method of claim 2, wherein the overall cost further comprises a correctness cost and a performance cost. [Schkufza, § 3.1, which teaches the overall cost                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            e
                            q
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            +
                        
                                             
                            p
                            e
                            r
                            f
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    , where                         
                            e
                            q
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the correctness cost and                         
                            p
                            e
                            r
                            f
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     is the performance cost, as described in § 3.1, first paragraph: “a cost function should include both a correctness term eq(·) and a performance term, perf(·).”].

As to claim 5, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the method of claim 1, further comprising:
computing the probability of acceptance using a direct proportionality function on the quality score. [Schkufza, Equation 4 (§ 3.2), where (multiplication by) “β” constitutes a direct proportionality function on the quality score c.]

As to claim 6, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the method of claim 1, wherein:
quality_diff comprises the quality score corresponding to the mutant minus a quality score corresponding to the original program; [Schkufza, § 3.2, Equations 4 and 6 teach                         
                            p
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    Z
                                
                            
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            ⋅
                                            c
                                            
                                                
                                                    R
                                                    ;
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                        
                     and                         
                            α
                            
                                
                                    R
                                    →
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            =
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    . Therefore,                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            -
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                            -
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                     comprises the overall cost of the mutant                         
                            c
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                    ;
                                    T
                                
                            
                        
                     minus the overall cost corresponding to the original program                         
                            c
                            
                                
                                    R
                                    ;
                                    T
                                
                            
                        
                    . Moreover, Chang teaches that the negative of the cost can be used, thereby resulting in the instant limitation when “c” is made negative, resulting in                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Therefore, this limitation is taught by the combination of references.]  
the probability of acceptance is one when quality_diff is a positive number; [Schkufza, § 3.2, Equation 6 teaches                         
                            
                                
                                    min
                                
                                ⁡
                                
                                    
                                        
                                            1
                                            ,
                                            
                                                
                                                    p
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                                
                                                    p
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    p
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                        
                      corresponds to                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (with the negative sign modified in accordance with Chang), as discussed above. Since the acceptance probability is a minimum between 1 and the exponential function (which has the above form in the combination of references), when the difference                         
                            β
                            
                                
                                    c
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                             
                        
                    is positive, the exponential function                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                      is greater than 1, based on the properties of the exponential function. Therefore, the minimum function “min” resolves to 1.] and
the probability of acceptance is e^(beta*quality_diff) when quality_diff is a negative number, wherein beta comprises a tunable parameter. [Since the acceptance probability is a minimum between 1 and the exponential function (which has the form                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     in the combination of references), when the difference                         
                            β
                            
                                
                                    c
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    *
                                                
                                            
                                            ;
                                            T
                                        
                                    
                                    -
                                    c
                                    
                                        
                                            R
                                            ;
                                            T
                                        
                                    
                                
                            
                             
                        
                    is negative, the exponential function                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            β
                                            
                                                
                                                    c
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    *
                                                                
                                                            
                                                            ;
                                                            T
                                                        
                                                    
                                                    -
                                                    c
                                                    
                                                        
                                                            R
                                                            ;
                                                            T
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                      has a value that is less than one, based on the properties of the exponential function. Therefore, the minimum function “min” resolves to the value of the exponential function. The limitation of “beta comprises a tunable parameter” is met because Schkufza, § 3.2, paragraph 2 teaches that “β is a constant” (and thus a tunable parameter).]

As to claim 7, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the method of claim 1. 
Le teaches the method further comprising:
terminating the iterating upon a number of stored mutants exceeding a threshold. [Le, § 4.2, Algorithm 1, line 4: “for 1 .. MAX_ITER do”. Therefore, in the “for” loop, if the number of new states Q exceeds “MAX_ITER,” the iterative process is terminated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thus-far combination of Schkufza, Del Duce, Murray, Le, and Chang with the above further teachings of Le by implementing the further operation of “terminating the iterating upon a number of stored mutants exceeding a threshold.” The motivation would have been to use a type of termination condition based on the maximum number of iterations, as suggested by Le (see part quoted above). 

As to claim 8, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the method of claim 1, further comprising:
terminating the iterating upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero. [The condition of “upon determining that the quality score exceeds a storage threshold and that the correctness distance is zero” is taught by the combination of references as set forth in the rejection of claim 1. Moreover, when the termination condition is reached, the iterative process terminates after the condition of “upon determining…” has been met in some completed iteration. The termination condition is disclosed in Schkufza, § 3.2, paragraph 3: “If the proposal is accepted, R* becomes the current rewrite. Otherwise another proposal based on R is generated. The algorithm iterates until its computational budget is exhausted, and so long as the proposals are ergodic.”].

As to claims 9-16, these claims are directed to a computer usable program product with instructions for performing operations that are the same or substantially the same as those recited in claims 1-8. Therefore, the rejections made to claims 1-8 are applied to claims 9-16, respectively. 
Additionally, Schkufza teaches “a computer usable program product comprising a computer-readable storage medium, and program instructions stored on at least one of the one or more storage medium, the stored program instructions comprising: [program instructions]” [Schkufza § 5, which teaches the use of threads of a computer: “multiple threads perform optimization on both the target and those rewrites. Finally, the set of rewrites with a final cost that is within 20% of the minimum result are re-ranked based on actual runtime, and the best result is returned to the user.” See also § 4: “we now turn to the practical details of implementing cost minimization for optimizing the runtime performance of x86-64 binaries” (where “x86-64” refers to the instruction set of a computer). Therefore, the method of Schkufza is performed on a computer. For the same reason, the limitation of “a computer usable program product…” (a memory of some form that stores the instructions to be executed by the computer) is implicitly disclosed.]

As to claims 19-20, these claims are directed to a computer system for performing operations that are the same or substantially the same as those recited in claims 1-2. Therefore, the rejections made to claims 1-2 are applied to claims 19-20, respectively.
Additionally, Schkufza teaches “a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising [program instructions]” [Schkufza § 5, which teaches the use of threads of a computer: “multiple threads perform optimization on both the target and those rewrites. Finally, the set of rewrites with a final cost that is within 20% of the minimum result are re-ranked based on actual runtime, and the best result is returned to the user.” See also § 4: “we now turn to the practical details of implementing cost minimization for optimizing the runtime performance of x86-64 binaries” (where “x86-64” refers to the instruction set of a computer). Therefore, the method of Schkufza is performed on a computer. For the same reason, the limitations of a processor and memory are implicitly disclosed.]

2.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schkufza in view of Del Duce, Murray, Le, and Chang, and further in view of Allen et al. (US 2015/0170054 A1) (“Allen”).
As to claim 17, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the computer usable program product of claim 9, wherein the stored program instructions are stored stored in a computer readable storage device in a data processing system, [These limitations are implicitly taught by Le for the reasons discussed in the rejection of claim 9], but does not specifically teach “and wherein the computer usable code is transferred over a network from a remote data processing system.”
Allen, in an analogous art, teaches the above limitations. Allen is in the field of data processing using artificial intelligence methods (see [0002]: “artificial intelligence application”). 
In particular, Allen teaches “wherein the stored program instructions are transferred over a network from a remote data processing system” [Allen, claim 18: “the computer usable code is stored in a computer readable storage medium in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.” One of ordinary skill would recognize that Allen teaches that this feature permit the computer usable code to be usable by a remote data processing system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schkufza, Del Duce, Murray, Le, and Chang with the teachings of Allen by implementing the feature that “the stored program instructions are transferred over a network from a remote data processing system,” in order to permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 

As to claim 18, the combination of Schkufza, Del Duce, Murray, Le, and Chang teaches the computer usable program product of claim 9, but does not teach the further limitations of the claim.
Allen, in an analogous art, teaches the above limitations. Allen is in the field of data processing using artificial intelligence methods (see [0002]: “artificial intelligence application”). 
In particular, Allen teaches “wherein stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.” [Allen, claim 19: “the computer usable code is stored in a computer readable storage medium in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system.” One of ordinary skill would recognize that Allen teaches that this feature permit the computer usable code to be usable by a remote data processing system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Schkufza, Del Duce, Murray, Le, and Chang with the teachings of Allen by implementing the feature that “the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system,” in order to permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents depict the state of the art.
Evans, “Dissecting a Quantum Program,” Proceedings of Student-Faculty Research Day, CSIS, Pace University, May 4th, 2018 teaches that “a quantum program is a sequence of operations on qubits” (abstract), and further teaches that qubits are the operands of quantum gates (see § II.C). 
Metodi et al., "Design and implementation of a quantum compiler," Proc. SPIE 7702, Quantum Information and Computation VIII, 77020S (16 April 2010) teaches quantum programs in which gates operate on qubits as operands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/            Supervisory Patent Examiner, Art Unit 2124